DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed 10/20/20 is acknowledged. Claims 1-2, 4-6, 8-9, 11-13, 15-16 and 18-20 are pending. Claims 1, 2, 6, 8, 9, 13, 15, 16, 20 are amended.

Claim Objections
Claim 20 objected to because of the following informalities:  Line 2 recites “blood pressure,, or shock index”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Examiner notes that “means for obtaining an age”, “means for obtaining feature values”, “means for determining” “means for aggregating” “means for displaying” “means for generating” “means for excluding” (as recited in claims 15-20) will be interpreted as a hardware processors configured by machine-readable instruction (as recited in Claim 1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-2, 4-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (2, 4-6 by dependency) recites “the features” in line 7. It is unclear if these are the same “one or more” features recited previously and subsequently in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 8-9, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niebel et al. (US 2014/0323846 A1 – cited by Applicant), hereinafter Niebel, further in view of Mitchell et al. (Hemodynamic Correlates of Blood Pressure Across the Adult Age Spectrum: Noninvasive Evaluation in the Framingham Heart Study; 2010), hereinafter Mitchell, further in view of Salthouse et al. (Shared Age-Related Influences; 1998), hereinafter Salthouse. 
Regarding Claim 1, 8 and 15, Niebel teaches: A system (figure 7) configured to, and a method (title) to  determine a hemodynamic instability risk score for a pediatric subject (paragraph 0002, 0022, 0032, 0043), the system and method comprising:
one or more hardware processors (paragraph 0010) configured by machine-readable instructions to:
obtain an age of the subject (paragraph 0081, 0085);
obtain feature values for one or more features associated with physiological characteristics of the subject (features obtained from sensors – element 1112; paragraph 0068, 0085);
determine one or more feature value thresholds for the features, including at least one of heart rate, blood pressure or shock index (paragraph 0026-0028, 0081, features for blood pressure and other 
determine feature contribution prediction scores for the individual features based on whether the obtained feature values breach one or more of the determined feature value thresholds for the individual features (paragraph 0008; 0024; 0027, 0032, 0035); and aggregate the feature contribution prediction scores to determine the hemodynamic instability risk score for the subject (paragraph 0032);
a user interface configured to display the hemodynamic instability risk score to a caregiver associated with the subject (paragraph 0025; 0035, 0070);
one or more sensors configured to generate output signals conveying information related to the one or more features associated with physiological characteristics of the subject, wherein the one or more hardware processors are configured to obtain the one or more feature values via the output signals (element 1112; paragraph 0068, 0081, 0085).
Niebel does not explicitly mention the user interface configured for (though certainly capable of) visual representations of how the one or more feature value thresholds change based on the age of the subject but notes that the encoder contains information about the subjects age to adjust patient specific thresholds (paragraph 0081). Mitchell teaches evaluation of hemodynamic parameters across the age spectrum by plotting different parameters with respect to age (figure 1, 2). It would have been obvious to one of ordinary skill in the art before the effective fling date wherein the user interface is configured for visual representations of how the one or more feature value thresholds change based on the age of the subject to provide additional information to a caregiver or clinician about a subject’s health in a format that is easy to understand, evaluate and assess. 
While Niebel teaches the use of equations based on a subjects age (paragraph 0081), Niebel does not mention wherein the one or more hardware processors are configured such that at least some 
Salthouse teaches that age has a significant effect on hemodynamic parameters include a quadratic relation to systolic and diastolic blood pressure (page 489 col 2 paragraph 3; table 2). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the system and method wherein the one or more hardware processors are configured such that at least some of the one or more feature value thresholds for one or more features are quadratic functions of the age of the subject as the quadratic relation between age and hemodynamic parameters are known in the art.
Regarding Claim 2, 9 and 16, Niebel, further in view of Mitchell, further in view of Salthouse teach: The system of claim 1 and 15, and method of claim 8, wherein the one or more hardware processors are further configured such that the one or more features further include one or more of invasive shock index, mean airway pressure, arterial base excess, noninvasive shock index, partial thromboplastin, arterial pH, total protein, urine output, hemoglobin amount, noninvasive systolic blood pressure, oxygen saturation index, height, lactic acid amount, noninvasive mean blood pressure, invasive diastolic blood pressure, FiO2 Set percentage, daily weight, invasive mean blood pressure, invasive systolic blood pressure, or noninvasive diastolic blood pressure (Niebel - paragraph 0026-0028, 0068).

Claim 4, 6, 11, 13, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niebel, further in view of Mitchell, further in view of Salthouse, further in view of Eshelman et al. (US 2015/0145691 A1 – cited by Applicant), hereinafter Eshelman.
Regarding Claim 4, 11, 18, Niebel, further in view of Mitchell, in view of Salthouse teach: The system of claim 1 and 15 and method of claim 8. Niebel, further in view of Mitchell, in view of Salthouse 
Eshelman teaches determining a hemodynamic instability index (title) wherein the hemodynamic instability risk score for the subject is a single value from 0 to 1, wherein a value of 1 indicates relative hemodynamic instability and 0 indicates relative hemodynamic stability (paragraph 0039). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system and method wherein the one or more hardware processors are configured such that the hemodynamic instability risk score for the subject is a single value from 0 to 1, wherein a value of 1 indicates relative hemodynamic instability and 0 indicates relative hemodynamic stability in order to provide a clinician with an easy to interpret, normalized index for efficient patient care. 
Regarding Claim 6, 13, 20, Niebel, further in view of Mitchell, in view of Salthouse teach: The system of claim 1 and 15 and method of claim 8. Niebel, further in view of Mitchell, in view of Salthouse do not mention wherein the one or more hardware processors are further configured to, responsive to not obtaining a feature value for heart rate, blood pressure, or shock index, exclude that feature when determining the feature value thresholds the feature contribution prediction scores, and aggregating the feature contribution prediction scores to determine the hemodynamic instability risk score for the subject.
Eshelman teaches the use of logistic or linear regression techniques to determine a hemodynamic instability index (paragraph 0039) and further notes that the models used are based on the ‘availability of data’ (i.e. exclude features not present; paragraph 0039).  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system and method wherein the one or more hardware processors are further configured to, responsive to not obtaining a feature value for heart rate, blood pressure, or shock index, exclude that feature when .

Claim 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niebel, further in view of Mitchell, further in view of Salthouse, further in view of Eshelman, further in view of Mirowski et al. (US 2011/0218950 A1), hereinafter Mirowski.
Regarding Claim 5, 12, 19, Niebel, further in view of Mitchell, further in view of Salthouse teach: The system of claim 1 and 15 and method of claim 8.  Niebel, further in view of Mitchell, further in view of Salthouse do not mention wherein the one or more hardware processors are configured such that the age of the subject and a given feature value are inputs for a bivariate classifier configured to output a corresponding feature contribution prediction score for the given feature. 
Eshelman teaches the use of classifiers specifically for determining a hemodynamic instability index (title; paragraph 0044) and Mirowski teaches that bivariate classification is well known methodology in predicting a subject’s state (title; paragraph 0060, 0074). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system and method wherein the one or more hardware processors are configured such that the age of the subject and a given feature value are inputs for a bivariate classifier configured to output a corresponding feature contribution prediction score for the given feature as the substitution of one classification method for another would have yielded predictable results to one of ordinary skill. 

Response to Arguments and Amendments
Regarding 112 Rejections, Examiner notes the previous rejections have been withdrawn. An additional rejection is presented. 
Regarding 103 Rejections, Applicant argues that “while Mitchell studies and looks at different blood pressure measurement methods and their accuracy in different age groups of adults, there is nothing in Mitchell that points to, suggests, implies or otherwise makes mention of presenting information about various physiological feature measurements to care givers in any way, and certainly not a user interface configured for visual representations of changes in values or thresholds.” Examiner respectfully disagrees. Figures 1 and 2 of Mitchell clearly show visual representations of how the one or more feature value thresholds change based on the age of the subject. While Applicant argues that Mitchell does not teach a user interface, Examiner notes that the user interface is taught by Niebel. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that nothing in Salthouse teaches, suggests or implies that "feature value thresholds ...for at least one of heart rate, blood pressure or shock index that indicate the risk of hemodynamic instability"...based on the age of the subject in pediatric subjects. Examiner respectfully disagrees. As acknowledged by the Applicant, “It is commonly known in the industry that when there appears to be non-linear relationships between variables in a formula, second degree formulas, such as quadratic relations are used to verify or correlate the relationships.” As clearly stated and shown by Salthouse on page 489 and figure 2, there is a quadratic relationship between age and systolic/diastolic BP.
Applicant further argues that Salthouse is not analogous prior art for the present invention because it is not in the same field of endeavor. Examiner respectfully disagrees. In response to applicant's argument that Salthouse is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Salthouse and the Applicant are both concerned with the effect age has on various physiological parameters, including hemodynamic parameters. 
Applicant further argues that Eshelman teaches “the values for the physiological conditions are provided to a selected VIX model. In contrast, in the present invention, the hardware processor(s), based on which not receiving a value for a specific feature, selectively engages in processing data without calculating in values for that feature.” Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., without calculating) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Eshelman specifically states that the models used are based on the ‘availability of data’ which inherently implies that features which are not present are excluded. The rejection stands. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY B SHAH/Examiner, Art Unit 3791                                                                                                                                                                                                        

/KAYLEE R WILSON/Primary Examiner, Art Unit 3791